                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

MARCUS DESHAWN KING,

                       Petitioner,                       Case No. 2:19-cv-111
v.                                                       Honorable Robert J. Jonker
DANIEL LESATZ,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                            Discussion

                      Factual allegations

               Petitioner Marcus Deshawn King is incarcerated with the Michigan Department of

Corrections at the Baraga Correctional Facility (AMF) in Baraga County, Michigan. Petitioner

pleaded guilty in the Wayne County Circuit Court to three counts of first-degree criminal sexual

conduct (CSC-I). On September 27, 2017, the court sentenced Petitioner to concurrent prison

terms of 16 to 40 years on each count.

               On June 6, 2019, Petitioner filed his habeas corpus petition raising one ground for

relief. Petitioner claims he was denied credit for time served prior to the court’s imposition of

sentence. (Pet., ECF No. 1, PageID.6.) The trial court described the underlying circumstances:

       In 2007, Mr. King had been identified, through DNA analysis, as a suspect in the
       2001 criminal sexual conduct case at issue here. In 2007, Mr. King was already
       serving time in the Michigan Department of Corrections for five counts of criminal
       sexual conduct and one count of armed robbery. When Mr. King was released in
       approximately 2017, the People charged him with the 2001 crime. His trial counsel
       filed a motion to dismiss, based on a violation of his due process rights. This court
       denied the defendant’s motion on September 5, 2017. Mr. King pled guilty on
       September 12, 2017, to three counts of criminal sexual conduct in the first degree.
       The court sentenced the defendant, pursuant to a sentencing agreement, to 16 to 40
       years imprisonment.

(Wayne Cty. Cir. Ct. Op. and Order, ECF No. 1-1, PageID.19) (footnotes omitted).

               Petitioner, through his initial appellate counsel, moved to withdraw his plea

claiming that his trial counsel was ineffective in arguing the motion to dismiss, which was based

on prearrest delay. (Id., PageID.18.) After Petitioner’s initial appellate counsel was replaced,

substitute appellate counsel added to the motion a claim that Petitioner was entitled to credit for

time served from 2007 until his 2017 release from incarceration. (Id., PageID.19.)

               The trial court judge rejected both claims. First, she concluded that Petitioner had

waived his ineffective assistance of counsel claim relating to the motion to dismiss by way of his


                                                2
guilty plea. (Id., PageID.20.) Second, she determined that Mich. Comp. Laws § 769.11b permitted

credit for time served only to the extent that time was served for the offense that is at issue when

imposing sentence, i.e., the 2001 sexual assault. (Id., PageID.20-21.)

               The Michigan Court of Appeals denied Petitioner’s application for leave to appeal,

for lack of merit. People v. King, No. 345122 (Mich. Ct. App. Oct. 10, 2018) (available at

http://publicdocs.courts.mi.gov/coa/public/orders/2018/345122(10)_order.pdf, visited October

12, 2019). The Michigan Supreme Court denied Petitioner’s application for leave to appeal on

April 2, 2019. (Mich. Order, ECF No. 1-1, PageID.23.) Petitioner then filed this petition.

                       AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not
                                                 3
consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v

Rodgers, 569 U.S. 58, 64 (2013); Parker v Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and



                                                   4
convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

                          Credit for time served

                 There is no inherent constitutional right to credit against a sentence for the time

served in pretrial detention. Grays v. Lafler, 618 F. Supp. 2d 736, 747 (W.D. Mich. 2008) (“A

prisoner has no right under the federal constitution to earn or receive sentencing credits.”) It is

entirely a creature of statute. In Michigan, the credits flow from Mich. Comp. Laws § 769.11b:

“Whenever any person is hereafter convicted of any crime within this state and has served any

time in jail prior to sentencing because of being denied or unable to furnish bond for the offense

of which he is convicted, the trial court in imposing sentence shall specifically grant credit against

the sentence for such time served in jail prior to sentencing.” Id. Before Michigan enacted its

sentencing credit statute in 1966, criminal defendants in Michigan were not entitled to any credit

against their sentence for the time they were held in jail before being sentenced. Gray v. Harry,

No. 1:07-cv-246, 2010 WL 3885441, at *16 n.8 (W.D. Mich. Mar. 2, 2010).

                 The trial court rejected Petitioner’s proposition regarding “time-served” credit

because Petitioner did not fall within the terms of the statute. The Michigan Court of Appeals

rejected Petitioner’s subsequent challenge to that determination as meritless.

                 As this Court has stated repeatedly, Petitioner’s entitlement to jail credit under

Mich. Comp. Laws § 769.11b is a question of state law.1 “[A] federal court may issue the writ to


1
 Gray v. Curtin, No. 1:09-cv-959, 2013 WL 6327824, at *11 (W.D. Mich. Dec. 5, 2013) (“Petitioner’s assertion that
he was entitled to jail credit under Mich. Comp. Laws § 769.11b is a question of state law.”); Pryor v. Smith, No.

                                                        5
a state prisoner ‘only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C.

§ 2254(a)). A habeas petition must “state facts that point to a ‘real possibility of constitutional

error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977) (quoting Advisory Committee Notes on

Rule 4, Rules Governing Habeas Corpus Cases). The federal courts have no power to intervene

on the basis of a perceived error of state law. Wilson, 562 U.S. at 5.

                  Petitioner’s challenge derives not from the federal constitution, but from state law.

It is not the province of a federal habeas court to re-examine state-law determinations on state-law

questions. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 68

(1991). The decision of the state courts on a state-law issue is binding on a federal court. See

Wainwright v. Goode, 464 U.S. 78, 84 (1983). “‘[A] state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a federal court sitting

in habeas corpus.’” Stumpf v. Robinson, 722 F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw,

546 U.S. at 76). The state courts’ determinations that Petitioner is not entitled to credit for time

served from 2007 to 2017 and that his contrary contention is meritless are binding on this Court.




1:11-cv-739, 2011 WL 4036669, at *1 (W.D. Mich. Sep. 12, 2011) (“‘Because Petitioner’s claim challenges the
interpretation and application of a state crediting statute, it is not cognizable on federal habeas review.’”); Fisher v.
Bell, No. 2:09-cv-246, 2011 WL 8473009, at *6 (W.D. Mich. Jul. 13, 2011) (“Petitioner claims he was denied credit
for the time spent in jail between arrest and sentencing on the new offenses. Petitioner cites MCL 769.11b . . . . This
claim is a challenge to the application and interpretation of state law and should be deemed non-cognizable on habeas
review.”); Weil v. Howes, No. 1:07-cv-401, 2010 WL 3431660, at *3 (W.D. Mich. July 19, 2010) (“Petitioner’s claim
that the trial court erred by failing to give him credit [under Mich. Comp. Laws § 769.11b] for time served before
sentencing is not cognizable on federal habeas review.”); Willavize v. Howes, No. 1:09-cv-62, 2009 WL 4639483,
at *3 (W.D. Mich. Dec. 2, 2009) (“Petitioner challenges the Michigan court’s interpretation of state statutes governing
sentence credit and parole. It is well-settled that state law issues are not cognizable on federal habeas review.”); Quinn
v. Curtin, No. 1:09-cv-983, 2009 WL 4021117, at *4 (W.D. Mich. Nov. 19, 2009) (“Petitioner’s claim challenging
the state court’s interpretation of a state sentencing statute[, Mich. Comp. Laws § 769.11,] is not cognizable as a matter
of federal habeas corpus review.”); Grays, 618 F. Supp. 2d at 747 (“[T]he interpretation and application of state
crediting statutes[, Mich. Comp. Laws § 769.11,] . . . is not cognizable on federal habeas review.”).


                                                            6
The state courts’ rejection of Petitioner’s state-law argument is axiomatically correct. The issue

Petitioner raises here is simply not cognizable on habeas review.

                                             Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where

court summarily dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New

York, 865 F.2d 44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when

habeas action does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050

n.1 (2d Cir. 1983) (issuing certificate would be inconsistent with a summary dismissal).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

                                                  7
by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the Court

may not conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, the Court concludes that any appeal would not be in good

faith.

               The Court will enter a judgment and order consistent with this opinion.




Dated:     October 22, 2019                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
